Citation Nr: 1538345	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  10-35 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to 1151 compensation for a rectal condition and associated residuals, to include: hemorrhoids, rectal deformity, loss of sphincter tone, and incontinence. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1968 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois.  

The issue of entitlement to reimbursement of emergency treatment has been raised by the record in a July 2010 statement and a February 2015 brief provided on behalf of the Veteran, but it is not apparent that this issue has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. The Veteran's rectal condition to include: hemorrhoids, rectal deformity, loss of sphincter tone, and incontinence have been shown to have been permanently increased in severity by VA's failure to provide the degree of care that would be expected of a reasonable health care provider due on January 29, 2008.

2. On January 29, 2008, the VA facility failed to properly evaluate and diagnose the Veteran's perirectal abscess and/or necrotizing soft tissue infection based upon his degree of pain and the rapid progression of his condition.


CONCLUSION OF LAW

Compensation under 38 U.S.C.A. § 1151 is warranted for a rectal condition and associated residuals, to include: hemorrhoids and incontinence.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. § 3.361 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

For claims filed on or after October 1, 1997, the veteran must show that the VA treatment in question resulted in additional disability and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  See 38 U.S.C.A. § 1151.

To determine whether additional disability exists, VA compares the veteran's physical condition immediately prior to the beginning of medical or surgical treatment to the veteran's physical condition after such care has ceased.  38 C.F.R. § 3.361(b).  To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, resulted in the veteran's additional disability. Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c).

VA Medical records show that the Veteran was seen on January 29, 2008 at the North Chicago VA Medical Center (VAMC).  The Veteran complained of severe rectal pain (10 out of 10) that had been present for over 2 days with perceived fever, chills, and nausea.  On examination, he was very tender to palpation on digital examination and an external hemorrhoid was noted.  The Veteran was seen by a specialist in gastroenterology, who confirmed the rectal discomfort on digital examination as well as a posterior anal fissure that measured approximately 4mm in size.  Hemoglobin, hematocrit, and platelet count were normal and no white blood cell count was obtained.  The Veteran was treated for an anal fissure.  He was instructed to have warm sitz baths and to use Lidocaine jelly, stool softener, and mineral oil.  

On January 31, 2008, the Veteran was taken by ambulance to the emergency room at VISTA Medical Center East.  Records from this facility reflect the Veteran had pain in the perineal area, redness, tenderness, and a white blood cell count of greater than 50,000.  A diagnosis of necrotizing soft tissue infection was made and the Veteran was rushed to the operating room, where foul smelling, necrotic and gangrenous tissue, muscle, and fascia were debrided.  The Veteran required a second debridement February 5, 2008.  The report of this procedure reflects that necrotic tissue to the right of the anus involved full thickness of the skin and subcutaneous tissues, which was debrided excisionally.  On February 8, 2008, the Veteran was transferred to the VA for inpatient post-operative care.  

Subsequent records show that the Veteran was left with a deformity of his anus, a weak sphincter, and incontinence.  

In April 2015, after reviewing the entire evidentiary record, the Board found that an additional medical opinion was necessary to decide this case; in particular, the Board determined that the record required an IME (Independent Medical Expert) opinion.  Accordingly, the Board requested that a specialist in proctology or colon and rectal surgery address whether the VA physician on January 29, 2008, failed to timely diagnose and properly treat the Veteran's anal abscess infection, whether the VA physician failed to exercise the degree of care that would be expected of a reasonable health care provider, and whether such failure more, less, or equally likely to have resulted in additional disability.

In May 2015, the IME examiner opined that the VA physician failed to timely diagnose and properly treat the Veteran's rectal condition on January 29, 2008.  The examiner further opined that the VA facility on January 29, 2008 failed to provide the degree of care that would be expected of a reasonable health care provider due to the failure to properly evaluate and diagnose the Veteran's perirectal abscess and/or necrotizing soft tissue infection based upon his degree of pain and the rapid progression of his condition.  Further, the IME examiner opined that the VA's failure to timely diagnose the Veteran's condition resulted in additional debridement and increased rectal deformity, increased loss of sphincter tone, and incontinence.

The Board finds no reason to question the credentials and experience of the independent medical expert who provided the May 2015 opinion and furthermore, after carefully reviewing this evidence, the Board finds no adequate basis to reject this competent medical opinion which is favorable to the appellant, based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).

The Board finds the aforementioned expert medical opinion to be both comprehensive and persuasive based upon: (1) the examiner's rationale of degree of care that would be expected of a reasonable health care provider based upon the Veteran's presenting symptoms and (2) his discussion of the how such care likely would have been minimized or eliminated with the Veteran's additional disabilities (rectal deformity, loss of sphincter tone, and incontinence).  

Further, the October 2008 VA examiner, who opined that the Veteran's condition at least as likely as not was exacerbated by the debridement procedures he underwent but that it could not be determined that this additional disability was caused by carelessness, negligence, lack of proper skill, or error in judgment by the VA facility and that it could not be determined that the failure to timely diagnose and treat the Veteran's condition allowed the disease to continue to progress, provided no support for these opinions.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (noting that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Accordingly, the IME report has been assigned greater probative weight by the Board.  

Accordingly, as the evidence establishes that the VA treatment on January 29, 2008 resulted in additional disability, which was due to VA's failure to properly evaluate and diagnose the Veteran's perirectal abscess and/or necrotizing soft tissue infection based upon his degree of pain and the rapid progression of his condition, the Board finds that the requirements for entitlement to 1151 compensation for a rectal condition and associated residuals, to include: h include: hemorrhoids, rectal deformity, loss of sphincter tone, and incontinence have been met and that the appeal must be granted.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a rectal condition and associated residuals, to include: include: hemorrhoids, rectal deformity, loss of sphincter tone, and incontinence is granted.


____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


